EXHIBIT CAMDEN PROPERTY TRUST ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 Houston, TEXAS (February 8, 2010) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2009. Funds from Operations (“FFO”) FFO for the fourth quarter of 2009 totaled ($0.53) per diluted share or ($36.3) million, as compared to $0.17 per diluted share or $10.1 million for the same period in 2008.FFO for the three months ended December 31, 2009 included a $1.24 per diluted share impact from impairment losses on land held for development and predevelopment investments.FFO for the three months ended December 31, 2008 included an $0.88 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.15 per diluted share impact from gains related to early retirement of debt.FFO excluding these non-recurring items for the three months ended December 31, 2009 and December 31, 2008 would have been $0.71 per diluted share and $0.90 per diluted share respectively. FFO for the twelve months ended December 31, 2009 totaled $1.68 per diluted share or $109.9 million, as compared to $2.90 per diluted share or $169.6 million for the same period in 2008.FFO for the twelve months ended December 31, 2009 included a $1.31 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.04 per diluted share impact from losses related to early retirement of debt.FFO for the twelve months ended December 31, 2008 included an $0.88 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.23 per diluted share impact from gains related to early retirement of debt.FFO excluding these non-recurring items for the twelve months ended December 31, 2009 and December 31, 2008 would have been $3.04 per diluted share and $3.54 per diluted share respectively. Net Income Attributable to Common Shareholders (“EPS”) The
